Exhibit 10.7

SEPARATION AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and General Release (“Agreement”) is entered into by
and between Bobby D. Spaid, an individual, and Beckman Coulter, Inc., a Delaware
Corporation (the “Company”).

RECITALS

WHEREAS, Employee has been employed as a Senior Vice President by the Company;

WHEREAS, Employee’s employment by the Company has terminated effective January
15, 2007 (“Termination Date”), and Employee and Company wish to enter into this
Agreement upon the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth below, the parties hereby agree as follows:

 

1. Payments and Benefits.

 

  a. For a twelve (12) month period, commencing immediately following the
Termination Date, the Company shall pay Employee or his estate a total of
$306,425.00, to be paid in the approximate amount of $11,785.57 on each of the
Company’s normal bi-weekly payroll dates and pro-rated as required at the
beginning and end of the twelve month period.

 

  b. The Company shall also pay Employee or his estate a bonus under the 2006
Employee Incentive Plan in the amount of $109,547 on or about the time it pays
its employees bonuses for 2006 performance.

 

  c. The vesting of Employee’s 2006 award of 2,000 stock units will be
accelerated to vest on the expiration of the Revocation Period described below
without Employee having revoked, rescinded or terminated this Agreement.

 

  d. The Company shall provide Employee with Ayco Financial Planning Services
(or a successor service if one is selected by the Company) until January 15,
2008, in accordance with the program provisions applicable during this period.

 

  e. The Company shall provide an outplacement program to Employee through the
firm of Employee’s choice in an amount not to exceed $15,000. The Company will
make payments directly to the outplacement services provider. This amount is to
be used for outplacement services only. These services will be provided until
the date Employee obtains other employment or January 15, 2008, whichever date
occurs earlier. No amount of any unused portion will be refunded or payable to
Employee.

 

-1-



--------------------------------------------------------------------------------

  f. To the extent payments of any above amounts are subject to income and
employment taxes, applicable withholdings will be made by the Company.

 

  g. To the extent any amounts to be paid Employee as shown herein in this
Agreement or pursuant to any benefit or compensation plans are subject to
Section 409A of the Internal Revenue Code, as amended (“Section 409A”), Company
and Employee agree to reasonably cooperate to adopt any amendments to the
Agreement that may be necessary or advisable in order to avoid the imputation of
tax or any tax penalties pursuant to Section 409A. No such future amendments
will reduce the amounts due to the Employee or his estate under this Agreement.
Employee acknowledges that certain payments may need to be delayed under Section
409A.

 

2. General Release.

 

  a. Employee, on behalf of himself, his descendants, dependents, heirs,
executors, administrators, assigns, and successors, and each of them, hereby
absolutely and forever release and discharge the Company, any of its past,
present or future parent companies, subsidiaries, affiliates, divisions,
successors, assigns, trust fiduciaries, stockholders, agents, directors,
officers, employees, representatives, heirs, attorneys, and all persons acting
by, through, under or in concert with them, or any of them (hereinafter
collectively known as “Releasees”) of and from any and all manner of claims,
causes of action, or complaints, in law or in equity, of any nature whatsoever,
know or unknown, suspected or unsuspected, fixed or contingent, and whether or
not concealed or hidden, (hereinafter called “Claims”), which Employee now has
or may have against the Releasees, or any of them, arising out of Employee’s
employment or termination from employment with the Company, and any other claim
of any nature whatsoever based upon any fact or event occurring prior to the
date Employee executes this Agreement. If any action is brought by or on
Employee’s behalf relating to any matters released, Releasees shall be entitled
to a return from Employee in the amount equivalent to all payments mentioned
under Paragraph 1 above. The return of such amounts shall not extinguish the
Agreement or Employee’s obligations hereunder.

 

  b.

Without limiting the generality of Paragraph 2(a), Employee also specifically
agrees to waive any right to recovery based on local, state or federal age, sex,
orientation, race, color, national origin, marital status, religion, medical
condition, physical disability, or mental disability laws, including without
limitation, Title VII of the Civil Rights Act of 1964, The Age Discrimination in
Employment Act of 1967, the Americans with Disability Act, the Family and
Medical Leave Act of 1993, the California Fair Employment and Housing Act, the
California Family Rights Act, or any other federal, state or local law,
regulation, or ordinance, or any claim for severance pay, bonus, holiday pay,
sick leave, vacation pay, life insurance, health or medical insurance or any
other fringe benefit, workers’ compensation, or disability, whether such claim
or claims may be based on an action filed by Employee or by a governmental
agency; provided that this release does not cover any Claim that cannot be so
released as a matter of applicable law.

 

-2-



--------------------------------------------------------------------------------

 

Employee acknowledges that he has received all salary, wages, expenses,
reimbursements, and other monies to which he was entitled and has received all
vacation, holiday, medical and family leave, military leave or other benefits
under any policy or statute to which he is or has been entitled.

 

  c. Employee is aware that after the effective date of this Agreement, he may
discover facts different from, or in addition to, those Employee now knows or
believes to be true with respect to the Claims released herein above, and agrees
that this Agreement shall be and remains in effect in all respects as a complete
and general release as to all matters released, notwithstanding any different or
additional facts.

 

  d. It is Employee’s intention in executing this Agreement that it shall be
effective as a bar to each and every claim of any nature whatsoever hereby
released. In furtherance of this intention, Employee specifically waives the
benefit of SECTION 1542 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA, which
states the following:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THIS RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

  e. Nothing in this Agreement shall prohibit Employee from bringing an action
to enforce this Agreement, or to obtain any rights under Article VIII of the
By-laws of the Company to the extent applicable.

 

3. Benefit and Compensation Plans.

 

  a. The Company shall provide to Employee continued eligibility to participate
in the Company’s medical plan coverage at normal active employee rates for a
period of three months, and thereafter at the Company’s COBRA rates for the
balance of the continuation period required by COBRA. All other health benefits
for which Employee shall be eligible under COBRA shall be at the Company’s COBRA
rates. Employee acknowledges and agrees that all medical and other health
benefit premiums shall be at Employee’s own expense and are subject to premium
increases.

 

  b. The Company has included in Employee’s final paycheck the amount of $23,571
for unused vacation days. Employee acknowledges and agrees that the amount is
correct. The Company confirms that this amount will be included in Employee’s
final average earnings for calculation purposes of all pension benefits.

 

  c.

Employee acknowledges and agrees that except as to benefits and compensation
expressly provided for in this Agreement, any rights to receive payments, stock,
and benefits from various employee and executive benefit and compensation
awards, plans or programs shall be governed by the rules

 

-3-



--------------------------------------------------------------------------------

 

and/or terms and conditions of those awards, plans or programs as they now exist
or are amended in the future, and further, that entering into this Agreement
shall not limit the right of the Company, its subsidiaries or its or their
successors to amend or terminate any such awards, plans or programs or benefits
thereunder. Any amendments or terminations of such awards, plans, programs, or
benefits thereunder, shall apply to Employee as they would to other similar
participants or recipients of such plans, programs or benefits.

 

  d. Employee acknowledges and agrees that by accepting, agreeing to and
executing this Agreement, Employee is not entitle to and waives any and all
rights to Basic and Additional Benefits as defined under the Beckman Coulter,
Inc. Separation Pay Plan - #594, and any payments under any annual incentive
plan, including but not limited to the 2007 Executive Annual Incentive Plan
except as provided in Paragraph 1(b).

 

4. Return of Property; Expenses. Employee agrees and to return any and all
Company property, including but not limited to your cell phone, pager, laptop,
credit cards, customer files, technical business or financial information,
training manuals, reports, memos, copies, business plans, strategic planning
documents, business files, records, lists, keys, access cards/codes and any
other items that are Company property no later than January 16, 2007. Any
reimbursement of expenses shall be made to Employee in accordance with the
Company’s procedures relating to the expense reimbursement. Employee agrees to
turn in all final expense report requests for reimbursement by January 31,2007
and hereby waives any claim to reimbursement for expenses that are not submitted
for requested reimbursement by January 31, 2007.

 

5. Confidential Information. Employee shall comply with the obligations of any
confidentiality, proprietary information and/or inventions assignment agreements
that Employee has entered into with the Company and/or its subsidiaries or
affiliates, including but not limited to such terms of Employee’s “Employment
Agreement” dated July 10, 2000, (the “Confidentiality Agreements”). Employee
acknowledges that the terms of the Confidentiality Agreements are not superseded
by this Agreement and Employee shall comply with those obligations of the
Confidentiality Agreements that survive the termination of Employee’s employment
with the Company and/or its subsidiaries or affiliates. Employee expressly
understands that Employee’s agreement to comply with this paragraph 5 represents
a material provision of this Agreement and is indispensable to the Company’s
agreement to enter into this Agreement. Employee further agrees that any
violation or breach of Employee’s commitments and agreement will cause
irreparable damage and injury that could not be fully remedied or compensated by
monetary damages alone or in an action at law. Employee therefore agrees and
hereby stipulates that the Company shall be entitled to receive all available
remedies, including temporary and/or permanent injunctive relief, and attorneys’
fees and costs if successful in pursuit of any remedies and injunctive relief,
should Employee breach any provisions of the Confidentiality Agreements.

 

-4-



--------------------------------------------------------------------------------

6. Cooperation. Employee shall cooperate with the Company and/or its
subsidiaries or affiliates, and each of their respective attorneys or other
legal representatives (collectively referred to as “Attorneys”) in connection
with any claim, litigation, or judicial or arbitral proceeding which is now
pending or may hereinafter be brought by or against the Company or which becomes
contemplated by or against the Company and/or any of its subsidiaries or
affiliates by any third party. Employee’s duty of cooperation under this
Paragraph 6 shall include, but shall not be limited to, (a) meeting with
Attorneys by telephone or in person at mutually convenient times and places in
order to state truthfully Employee’s knowledge of the matters at issue and
recollection of events; (b) appearing at the Company’s and/or it subsidiaries’
or affiliates’ and/or their Attorneys’ request as a witness at depositions,
trial or other proceedings, without the necessity of a subpoena, in order to
state truthfully Employee’s knowledge of the matters at issue; and (c) signing
at the Company’s and/it subsidiaries’ or affiliates’ and/or their Attorneys’
request declarations or affidavits that truthfully state the matters of which
Employee has knowledge. The Company shall promptly reimburse Employee for his
actual and reasonable travel or other out-of-pocket expenses that Employee may
incur in cooperating with the Company, its subsidiaries or affiliates, and/or
their Attorneys pursuant to this Paragraph 6.

 

7. No Transferred Claims. Employee warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof and he shall defend,
indemnify and hold any or all Releasees harmless from and against any claim
(including the payment of attorneys’ fees and costs actually incurred whether or
not litigation is commenced) based on or in connection with or arising out of
any such assignment or transfer made, purported or claimed.

 

8. Nondisparagement. Employee shall not (a) directly or indirectly, make or
ratify any disparaging, uncomplimentary or negative remarks, public or private,
oral or written, to any person about the Company (including its subsidiaries and
affiliates), or its or their products, business affairs, directors, or
employees; or (b) make any statement or engage in any conduct that has the
purpose or effect of disrupting the business of Company, it subsidiaries or
affiliates; provided, however, that nothing in this Paragraph 8 shall prohibit
Employee from testifying truthfully in response to any subpoena, court or
arbitral order or governmental investigation. If Employee receives or is served
with any subpoena or notice of appearance at any court or arbitral proceeding or
governmental investigation, he agrees to provide written notice of same to
Company promptly within 2 days of receipt.

 

9. Settlement of Disputes.

 

  a.

The Company and Employee hereby consent to the resolution by arbitration of all
disputes, issues, claims or controversies arising out of or in connection with
this Agreement. Each party’s promise to resolve any and all such claims, issues,
or disputes by arbitration in accordance with this Agreement rather

 

-5-



--------------------------------------------------------------------------------

 

than through the course of litigation, is consideration for the other party’s
like promise. It is further agreed that the decision of an arbitrator on any
issue, dispute, claim or controversy submitted for arbitration, shall be final
and binding upon the Company and Employee and that judgment may be entered on
the award of the arbitrator in any court having proper jurisdiction. The Company
will pay for the cost and fees of arbitration.

 

  b. However, thirty (30) days prior to submittal of any dispute to formal
arbitration Employee and the Company agree to meet to resolve said dispute. If
no resolution appears possible, the dispute will be submitted to formal
arbitration after said 30-day period pursuant to the procedure set forth herein.

 

  c. Except as otherwise provided herein or by mutual agreement of the parties,
any arbitration shall be administrated in accordance with the then current
Commercial Arbitration Procedures of the American Arbitration Association (AAA)
before a single arbitrator in the state in which the arbitration is convened.
The arbitration shall be held in Orange County, California, or at any other
location mutually agreed upon by the parties.

 

  d. The parties shall attempt to agree upon the arbitrator. If the parties
cannot agree on the arbitrator, the AAA shall then provide the names of nine (9)
arbitrators experienced in business employment matters along with their resumes
and fee schedules. Each party may strike all names on the list it deems
unacceptable. If more than one common name remains on the list of all parties,
the parties shall strike names alternately until only one remains. The party who
did not initiate the claim shall strike first. If no common name remains on the
lists of the parties, the AAA shall furnish an additional list until an
arbitrator is selected.

 

  e. The arbitrator shall interpret this Agreement, and any applicable Company
policy or rules and regulations, any applicable substantive law (and the law of
remedies, if applicable) of the State of California, or applicable federal law.
In reaching his or her decision, the arbitrator shall have no authority to
change or modify any lawful Company policy, rule or regulation, or this
Agreement except as may be permitted under Paragraph 10 below. The arbitration,
and not any federal, state or local court or agency, shall have exclusive and
broad authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement, including, but not
limited to, any claim that all or any part of this Agreement is voidable.

 

10.

Severable Provisions. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement or
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Agreement which can be given effect without
the invalid provision or application; furthermore, in lieu of such invalid or
unenforceable provision there will be added automatically as a part of this
Agreement, a legal, valid and enforceable provision as similar in terms to such
invalid or unenforceable provision as may be possible.

 

-6-



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as to not be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provision of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

11. Indemnification. The Company’s director and officer insurance as well as the
indemnification set forth in the Company’s by-laws and certificate of
incorporation will apply to Employee to the extent permitted by law for all
appropriate conduct carried out by Employee in the course and scope of
Employee’s responsibilities while Employee is and was an employee of the
Company.

 

12. Agreement; Amendment; Waiver. This Agreement represents the sole and entire
agreement between the parties and supersedes all prior agreements, negotiations,
and discussions with respect to the subject matters covered. Any amendment to
this Agreement must be in writing, signed by the parties hereto, and stating the
intent of the parties to amend this Agreement. No course of conduct or failure
or delay in enforcing the provisions of this Agreement shall be construed as a
waiver of such provisions or affect the validity, binding effect or
enforceability of this Agreement or any provision hereof.

 

13. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

14. Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

15. Law. This Agreement shall be construed and interpreted in accordance with
the laws of the State of California.

 

16. Miscellaneous.

 

  a. All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Employee:   

Bobby Spaid

[private]

         If to the Company:   

Attention: General Counsel

Beckman Coulter, Inc.

4300 N. Harbor Boulevard

Fullerton, CA 92834-3100

        

 

-7-



--------------------------------------------------------------------------------

    or to such other address as either party shall have furnished to the other
in writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

  b. This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument.

 

  c. Robert Hurley, the Company’s Senior Vice President, Human Resources, or his
delegate will be the contact person for Employee regarding any administrative or
implementation questions Employee may have.

 

17. Employee expressly acknowledges and agrees that by entering into this
Agreement, Employee is waiving any and all rights or Claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), which have arisen on or before the date of execution of this Agreement.
Employee further expressly acknowledges and agrees that:

 

  a. In return for this Agreement, Employee will receive consideration beyond
that which Employee was already entitled to receive before entering into this
Agreement;

 

  b. He has carefully read and understands this Agreement and its final and
binding effect;

 

  c. This Agreement constitutes a voluntary waiver of any and all rights and
Claims hereby released against Releasees as of the date of the execution of this
Agreement including, but not limited to, rights or claims arising under the
Federal Age Discrimination in Employment Act of 1967;

 

  d. He has waived rights or claims pursuant to this Agreement in exchange for
consideration, the value of which exceeds payment of remuneration and other
amounts to which he was already entitled;

 

  e. He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

 

  f. He was given a copy of this Agreement on January 15, 2007 and informed that
he had twenty-one (21) days within which to consider the terms of this Agreement
and that if he wished to execute this Agreement prior to the expiration of such
21-day period, he voluntarily and knowingly chose to do so.

 

  g.

He was informed that he had a period of seven (7) days following the date of
execution of this Agreement to revoke this Agreement (“Revocation Period”).

 

-8-



--------------------------------------------------------------------------------

 

This Agreement will become null and void if he elects revocation during that
time. Any revocation must be in writing and must be received by the Company
during the Revocation Period. If Employee exercises his right of revocation,
neither the Company nor Employee will have any obligations under this Agreement.
Employee understands that this Agreement shall not be effective or enforceable
until such Revocation Period has expired;

 

  h. He has not relied on any promise, representation or inducement not
expressed in this Agreement; and

 

  i. He has voluntarily chosen to enter into this Agreement and has not been
forced or pressured in any way to sign it.

The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it.

EXECUTED this   25th   day of   January          , 2007, at
                        County, California.

“Employee”

    /s/ Bobby D. Spaid                            

Bobby D. Spaid

BECKMAN COULTER, INC.

 

By:  /s/ James R. Hurley                            

        James R. Hurley

        Sr. Vice President, Human

        Resources/Communications

 

-9-